DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on September 15, 2022.
Claims 1-23 are presented for examination.
Claims 8-14 have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McInerny et al. U.S. Patent Number 9,767,263 B1 (hereinafter McInerny), and further in view of Mertvetsov et al. U.S. Patent Application Publication Number 2019/0014070 A1 (hereinafter Mertvetsov).

As per claims 1, 15, McInerny discloses a system, comprising: 
an analysis system (see bot detection service 250 monitoring and recording information receiving data requests from users 202a-b on column 7 line -1-10) operative to engage in a dialog with a plurality of customers via a network (see customers 202a-b, or plurality of customers, requesting goods and services with an online retailer 210 on column 6 line 31-45 and Figure 2), wherein the dialog comprises at least one question or a statement soliciting feedback (see a series of questions example Version 2: you are a bouncer at a bar. You must enforce the rule that if a person is drinking a beer, then he must be over 21 years old, on column 11 line 64 to column 12 line 5 and see series of questions examples 530a, 540a, 550a on column 13 line 45-60 and Figure 5A) and a user feedback response to each of the at least one question, and wherein the dialog is presented as a conversation thread (see a series of questions in a conversation thread example Version 2: you are a bouncer at a bar. You must enforce the rule that if a person is drinking a beer, then he must be over 21 years old, on column 11 line 64 to column 12 line 5 and see series of questions examples 530a, 540a, 550a on column 13 line 45-60 and Figure 5A and see an open-ended or ambiguous questions for user response  on column 14 line 18-35), the analysis system comprising: 
a dialog module operative for managing a dialog (see rendering service 240 working with security services 260 to create and render appropriate security test to users on column 8 line 5-14) with each of the customers, wherein the dialog comprises interactive content (see interactive content as a series of questions in a conversation thread example Version 2: you are a bouncer at a bar. You must enforce the rule that if a person is drinking a beer, then he must be over 21 years old, on column 11 line 64 to column 12 line 5 and see series of questions examples 530a, 540a, 550a on column 13 line 45-60 and Figure 5A and see interactive paradigm challenges 330 on column 8 line 15-22); and 
a bot management module (see security service 260 determining if user is human or a bot on column 18 line 38-50 and Figure 6) operative to manage interactive content based on a determination of whether received interactive content is associated with a chatbot or a human (see bot detection services 250 on column 7 line 15-20 and see comparison service 253 determining if changes in user may indicate user is not a human-user on column 7 line 10-15 and Figure 2), wherein the user feedback response is dropped and not permitted to be further processed by the analysis system if the interactive content determined be associated with a chatbot (see security service determine user is a bot and not respond to the request 624b on column 18 line 45-50 and Figure 6), and wherein interactive content determined to be associated with a human is further processed by the analysis system (see security service determine user Is human step 624a and respond with the requested webpage on column 18 line 40-45 and Figure 6).
McInerny do not disclose expressly: wherein the user feedback response is further processed by the analysis system if the interactive content determined to be associated with human (McInerny teaches the use of an updatable feedback module 580 to improve the efficiency of response analysis to determine human or bot but silent on analysis of user feedback response on column 17 line 46-51).
Mertvetsov teaches: wherein the user feedback response is further processed by the analysis system if the interactive content determined to be associated with human (see human response is monitored and analyzed by linguistic analyzer 103 using machine learning to improve interpretations on page 3 section [0025]).
McInerny and Mertvetsov are analogous art because they are from the same field of endeavor, bot linguistic management system.  Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to analyze human feedback response.  The motivation for doing so would have been to improve human semantic understanding (see page 3 section [0025] in Zhang).  Therefore, it would have been obvious to combine McInerny and Mertvetsov for the benefit of further analysis on user feedback response to obtain the invention as specified in claims 1, 15.




As per claims 5, 19, McInerny and Mertvetsov disclose the system of claim 2, wherein the bot detection engine is operative to analyze a response rate of the received interactive content to determine whether the received interactive content is associated with a chatbot (see detecting user response speed and repetitive rate on column 8 line 45-53 and see timing service 570b checking timing parameter of the user request on column 16 line 61-67 in McInerny).  Motivation is same as claim above.

As per claim 6, McInerny and Mertvetsov disclose the system of claim 5, wherein the received interactive content is determined to be associated with a chatbot when the response rate is less than the response rate threshold (see comparing user response with a metrics, or threshold as claimed, on column 7 line 38-47 and see comparing preexisting statistics or metrics on user frequency of requests on column 6 line 15-30 in McInerny). Motivation is same as claim above.

As per claim 7, McInerny and Mertvetsov disclose the system of claim 2, wherein the bot detection engine is operative to enumerate the received interactive content and compare the enumerated interactive content (see comparing user response with a metrics, or enumerated interactive content as claimed, on column 7 line 38-47 and see comparing preexisting statistics or metrics on user enumerated interactive content on column 6 line 15-30) to existing data to determine whether the received interactive content is associated with a chatbot (see metric module 560b comparing timing service and answer module to determining user on column 17 line 17-25 in McInerny). Motivation is same as claim above.






Claims 2-4, 16-18, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McInerny et al. U.S. Patent Number 9,767,263 B1 (hereinafter McInerny), further in view of Mertvetsov et al. U.S. Patent Application Publication Number 2019/0014070 A1 (hereinafter Mertvetsov), and further in view of Zhang et al. U.S. Patent Application Publication Number 2018/0077179 A1 (hereinafter Zhang).

As per claims 2, 16, McInerny and Mertvetsov do not disclose expressly: system of claim 1, wherein the bot management module comprises: an address identification engine operative to assign an address to each customer that interfaces with the analysis system; a blacklist registry comprising a plurality of addresses that are associated with a chatbot; and a bot detection engine operative to determine whether the received interactive content is associated with a chatbot.
Zhang teaches: wherein the bot management module comprises: an address identification engine operative to assign an address to each customer that interfaces with the analysis system (see IP address of detected bots are added to the list of bots by data analysis server 20 on page 2 section [0048]); a blacklist registry comprising a plurality of addresses that are associated with a chatbot (see IP address of the requester is checked against a list of bots on page 2 section [0048]); and a bot detection engine operative to determine whether the received interactive content is associated with a chatbot (see IP address of the requester is checked against a list of bots on page 2 section [0048]).
McInerny and Zhang are analogous art because they are from the same field of endeavor, bot detection and management system.  Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to use an IP address black list.  The motivation for doing so would have been to record known detected bots for faster identification (see page 2 section [0048] in Zhang).  Therefore, it would have been obvious to combine McInerny and Mertvetsov and Zhang for the benefit of using a blacklist registry associated with a chatbot to obtain the invention as specified in claims 2, 16.

As per claims 3, 17, McInerny and Mertvetsov and Zhang disclose the system of claim 2, wherein for first interactive content received from a first customer, the bot management module is operative to assign a first address to the first customer using the address identification engine, and wherein the bot management module is further operative to: determine if the first address is in the blacklist registry; and drop the first interactive content when the first address is determined in the blacklist registry (see IP address of the requester is checked against a list of bots and block the request if the requester is a bot on the list on page 2 section [0048] in Zhang). The motivation to combine is similar to claims above.

As per claims 4, 18, McInerny and Mertvetsov and Zhang disclose the system of claim 3, wherein the bot management module is further operative to: use the bot detection engine to determine whether the first interactive content is associated with a chatbot when the first address is not in the blacklist registry; enable further processing of the first interactive content when the bot detection engine determines that the first interactive content is not associated with a chatbot (see security service determine user Is human step 624a and respond with the requested webpage on column line 40-45 and Figure 6 in McInerny); and when the bot detection engine determines that the first interactive content is associated with a chatbot (see security service determine user is a bot and not respond to the request 624b on column 18 line 45-50 and Figure 6 in McInerny): place the first address in the blacklist registry (see determined bot is added to a list of bots on page 2 section [0048] in Zhang); and notify a user that the first address has been placed in the blacklist registry (see IP address of the requester is checked against a list of bots and block the request if the requester is a bot on the list and notify the user that request is being blocked with and error message on page 2 section [0048] in Zhang).  The motivation to combine is similar to claims above.

As per claim 20, McInerny and Mertvetsov and Zhang disclose the computer-implemented method of claim 16, further comprising: using a chatbot to provide at least one question to the first customer as part of the dialog (see a series of questions in a conversation thread example Version 2: you are a bouncer at a bar. You must enforce the rule that if a person is drinking a beer, then he must be over 21 years old, on column 11 line 64 to column 12 line 5 and see series of questions examples 530a, 540a, 550a on column 13 line 45-60 and Figure 5A in McInerny). The motivation to combine is similar to claims above.


As per claim 22, McInerny and Mertvetsov and Zhang disclose the computer-implemented method of claim 16, wherein the bot management module comprises at least one machine learning algorithm operative to evaluate received interactive content for evidence of a chatbot (see machine learned trained neural networks analysis module 58 to detecting bots on page 8 section [0092] in Zhang), the method further comprising: receiving training data sets; and training the at least one machine learning algorithm to evaluate received interactive content for evidence of a chatbot using the received training data sets (see receiving old logs as training data and identify result for each old log step 676 to train neural network analysis on page 9 section [0095] and Figure 23 in Zhang). The motivation to combine is similar to claims above.

As per claim 23, McInerny and Mertvetsov and Zhang disclose the computer-implemented method of claim 22, further comprising: providing a prompt to a human user to enable the human user to specify whether the bot detection engine correctly determined whether the first interactive content is associated with a chatbot; receiving an indication from the human user specifying whether the bot detection engine correctly determined whether the first interactive content is associated with a chatbot; and incorporating the indication into the bot management module as feedback to the at least one machine learning algorithm (see human operator can provide feedback on classification done by the linguistic analyzer on human response to improve interpretation of the machine learning model on page 3 section [0025] in Mertvetsov). The motivation to combine is similar to claims above.




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McInerny et al. U.S. Patent Number 9,767,263 B1 (hereinafter McInerny), further in view of Mertvetsov et al. U.S. Patent Application Publication Number 2019/0014070 A1 (hereinafter Mertvetsov), further in view of Zhang et al. U.S. Patent Application Publication Number 2018/0077179 A1 (hereinafter Zhang), and further in view of Pan et al. U.S. Patent Application Publication Number 2021/0083994 A1 (hereinafter Pan).

As per claim 21, McInerny and Zhang do not disclose expressly: the computer-implemented method of claim 16, further comprising: detecting chatbot utterances and storing the chatbot utterances in a database; and comparing the first interactive content to the chatbot utterances stored in the database to assess whether the first interactive content is associated with a chatbot (see recording user response answers on column 8 line 45-55 and comparing answer with monitored and recorded metrics on metric service 220 on column 7 line 38-48 in McInerny). 
Pan teaches: detecting chatbot utterances (see learning user input utterances on page 8 section [0086]) and storing the chatbot utterances in a database (see storing input in a classifier model 324 database as a trained data 354 on page 10 section [0110] and Figure 3); and comparing the first interactive content to the chatbot utterances stored in the database to assess whether the first interactive content is associated with a chatbot (see comparing trained utterance with new input to handle utterance on page 10 section [0110])
McInerny and Pan are analogous art because they are from the same field of endeavor, bot detection and management system.  Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to use store utterance in a database.  The motivation for doing so would have been to record known utterance for faster identification and classification for request handling (see page 10 section [0110]).  Therefore, it would have been obvious to combine McInerny and Mertvetsov and Zhang and Pan for the benefit of storing chatbot utterances in a database to obtain the invention as specified in claim 21.


Response to Arguments
Applicant’s arguments, see Remarks on page 9, filed September 15, 2022, with respect to the rejection(s) of claim(s) 1, 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mertvetsov et al. U.S. Patent Application Publication Number 2019/0014070 A1 (hereinafter Mertvetsov).

McInerny do not disclose expressly: wherein the user feedback response is further processed by the analysis system if the interactive content determined to be associated with human (McInerny teaches the use of an updatable feedback module 580 to improve the efficiency of response analysis to determine human or bot but silent on analysis of user feedback response on column 17 line 46-51).
Mertvetsov teaches: wherein the user feedback response is further processed by the analysis system if the interactive content determined to be associated with human (see human response is monitored and analyzed by linguistic analyzer 103 using machine learning to improve interpretations on page 3 section [0025]).
McInerny and Mertvetsov are analogous art because they are from the same field of endeavor, bot linguistic management system.  Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to analyze human feedback response.  The motivation for doing so would have been to improve human semantic understanding (see page 3 section [0025] in Zhang).  Therefore, it would have been obvious to combine McInerny and Mertvetsov for the benefit of further analysis on user feedback response to obtain the invention as specified in claims 1, 15.

Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.  As per claims 4, 18, applicant asserts that cited reference do not teach: the first address has been placed in the blacklist registry (see Remarks on page 10).  The examiner respectfully disagrees.
Zhang teaches: place the first address in the blacklist registry (see determined bot is added to a list of bots on page 2 section [0048] in Zhang); and notify a user that the first address has been placed in the blacklist registry (see IP address of the requester is checked against a list of bots and block the request if the requester is a bot on the list and notify the user that request is being blocked with and error message on page 2 section [0048] in Zhang).  Zhang teaches respond with an error message to notify the user the IP address is in the blacklist.

Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451